Per curiam.
Gerald M. Popkin, a member of the State Bar of Georgia, has petitioned the State Disciplinary Board for voluntary suspension of his license to practice law pending his appeal of his conviction of a felony involving moral turpitude in the United States District Court for the Northern District of Georgia. Under State Bar Rule 4-106, a lawyer may be suspended from the practice of law until all appeal rights are terminated.
The court accepts the petition for voluntary suspension from the practice of law pending termination of Popkin’s appeal.

Voluntary suspension of license accepted.


All the Justices concur.

*789Decided February 13, 1991.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.